 FULLER FORD, INC.169Fuller Ford,Inc.andRetail ClerksInternational Association,AFL, Petitioner.Case No. 9-RC-2443. July 13, 1955DECISION, ORDER, AND DIRECTION OF SECONDELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on March 4, 1955, under thedirection and supervision of the Regional Director for the Ninth Re-gion, among employees in the stipulated unit.The tally of ballotsfurnished the parties after the election shows the following :Approximate number of eligible voters------------------------------27Void ballots-----------------------------------------------------0Votescast for Petitioner------------------------------------------6Votescast against Petitioner---------------------------------------16Valid votes counted----------------------------------------------22Challenged ballots------------------------------------------------3Valid votes counted plus challenged ballots--------------------------25On March 7, 1955, the Petitioner timely filed an objection to theelection.Pursuant to Board Rules and Regulations, the RegionalDirector conducted an investigation of the objection, and on April22, 1955, issued and served upon the parties his report on objectionsin which he recommended that the objection be sustained and the elec-tion be set aside.The Employer timely filed exceptions to the re-port on objections.The Board has considered the stipulation of the parties, the objec-tion, the Regional Director's report on objections, and the Employer'sexceptions thereto.Upon the entire record in this case, the Boardfinds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: All new and used car and truck salesmen ofthe Employer at its place of business at 2035 Reading Road, Cincin-nati,Ohio, excluding mechanics, partsmen, servicemen, repairmen,lot boys, and janitors ; office clerical employees ; and all guards, profes-sional employees, and supervisors as defined in the National LaborRelations Act, as amended.113 NLRB No. 14. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Regional Director's report on objections reveals the follow-ing facts : At one of its regular twice-daily sales meetings the Em-ployer made election speeches to its salesmen within 20 hours of theelection.Shortly before the election the following day, and afterhaving informed the Board's Regional Office of this fact, the Em-ployer's attorney contacted the secretary of Petitioner.The latter re-fused to agree to a postponement of the election or to executea waiverof its right to object to the forthcoming election on the basis of theEmployer's speeches.The parties disagree as to whether, as the Em-ployer claims, Petitioner's secretary also said Petitioner was investi-gating other conduct of the Employer but that if nothing else ob-jectionablewas discovered, Petitioner would not file an objectionbased solely on the Employer's election speeches.The Regional Director found that the Employer's speeches fellwithin the proscription of thePeerless Plywoodrule 1 prohibitingelectionspeeches on company time within 24 hours ofan election.The Employer contends that because its salesmen are compensated ona straightcommissionbasis-receivingno compensationfor time spentat these regular sales meetings-these speeches were not made "oncompany time" within the meaning ofPeerless Plywood.We concurin the RegionalDirector's conclusion.While the Board held in thePeerlesscase that election eve speeches at which attendanceis "volun-tary and on the employees' own time" would not constitute interferencein an election,this exception to the general rule set forth inPeerlessdoesnot apply to speeches where, as here, the employer has requiredor encouragedattendance by making such attendance a part of theemployees' obligation or duties of employment.The recordindicatesthat here the Employer's speeches were made to its salesmenat meet-ingsheld in the course of their employment; its salesmen are expectedto, and do, attend these regularsales meetingsunless excused by theEmployer.Accordingly, we find that the Employer's speeches weremade "oncompany time" within the meaning of thePeerless Plywoodrule.Nor do we find merit in the Employer's contentionthat the Peti-tionerwaived its right to object to the Employer's speeches.ThePetitioner having expressly refused to execute such a waiver at theEmployer's request, any otherstatementsPetitioner may have madeat the same time cannot, in our opinion, be interpreted to accomplishthat result.We find that the Employer delivered preelection speechesto its salesmenon company time less than 24 hours in advance of theelectionand that the Petitioner is not estoppedfrom urging this con-duct as constituting interferencewith theelection?We shall,there-1Peerless Plywood Company,107 NLRB 427.2 The Employer's request for a hearing on this phase of the case is accordingly denied. LA POINTE MACHINE TOOL COMPANY171fore, order that the election be set aside and direct that a new electionbe held.[The Board set aside the election held on March 4, 1955.][Text of Direction of Second Election omitted from publication.]LaPointe Machine Tool CompanyandAmerican Federation ofTechnical Engineers, AFL, Petitioner.Case No. 1-RC-3442.July 14,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued herein onJuly 28, 1954,1 an election by secret ballot was conducted on August 25,1954, under the direction and supervision of the Regional Director ofthe First Region, among the employees in the unit found appropriateby the Board.2 Following the election, a tally of ballots was furnishedthe parties.The tally shows that of approximately 24 eligible voters,21 cast valid ballots, of which 5 were for the Petitioner and 16 were forLocal 3536, United Steelworkers of America, CIO; 1 ballot was voidand no ballots were challenged.Thereafter, Petitioner filed timely objections to conduct affectingthe results of the election.The Regional Director investigated thematter and, on October 5,1954, issued and duly served upon the partieshis report on objections in which he recommended that the objectionsbe dismissed.On October 15, 1954, Petitioner filed exceptions to theRegional Director's report.The Board found that Petitioner's ex-ceptions raised substantial and material issues of fact and ordered ahearing to resolve the issues.On January 6, 1955, the hearing washeld before Thomas S. Wilson.On February 24, 1955, the hearingofficer issued and served on the parties his report on objections inwhich he found that, by certain conduct more specifically referred tohereinafter, the Employer had interfered with the employees' freechoice of a bargaining representative.He, therefore, recommended2 109 NLRB 514 Local 3536, United Steelworkers of America, CIO, was permitted tointervene in the proceeding on the basis of its contract with the Employer.a Petitioner sought a unit of all draftsmen, drafting apprentices, tracers, detailers, de-signers,and checkers, excluding all other employees, guards, watchmen, and supervisorsas defined in the Act. Since December 1944, the Intervenor has been the collective-bar-gaining representative for all the Employer's production and maintenance employees anddraftsmenIn July 1950 clerical employees were added to the unit.The Board, in itsDecision and Direction of Election, found that the petition was timely filed, that theemployees involved were technical employees and that they might constitute a separateunit.Itmade no final determination prior to ascertaining the desires of these employeesas expressed in the electionSelection of the CIO would indicate a desire to remain partof the existing unit currently represented by the Intervenor.113 NLRB No. 19.